Citation Nr: 0203606	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  99-08 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder, described as plantar fasciitis.   

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active military service from October 1971 to 
June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The veteran testified at a Travel Board Hearing in November 
2001 before the undersigned member of the Board.  A 
transcript of the Hearing testimony has been associated with 
the claims file.  

Initially, the Board notes that the veteran filed an earlier 
claim in August 1978 for a foot disorder described as a left 
foot injury and arch problems.  In a September 1978 rating 
decision, service connection was denied for a foot disorder 
described as pes planus and residuals of a left ankle injury.  
This decision was not appealed and became final.  The current 
bilateral foot disorder claim is supported by medical 
evidence showing treatment for and a diagnosis of  plantar 
fasciitis.  As such this claim is considered a new claim for 
a bilateral foot disorder described as plantar fasciitis.


FINDINGS OF FACT

The preponderance of the evidence is against the claim that 
the veteran's bilateral foot disorder, described as plantar 
fasciitis, is related to his period of active service.


CONCLUSION OF LAW

A bilateral foot disorder, described as plantar fasciitis, 
was not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 
5102, 5103 and 5103A (West 1991 & Supp. 1999 & 2001); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist.  As a preliminary matter, the Board observes 
that VA has a duty to assist in the development of facts 
pertinent to the veteran's claim.  The statute pertaining to 
VA's duty to assist was recently revised.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000, 114 Stat. 
2096 (2000) (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), went 
into effect.  

VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  

In accordance with the new law, VA has a duty to notify the 
veteran of the evidence needed to substantiate his claim.  VA 
also has a duty to assist the veteran in obtaining relevant 
evidence if a reasonable possibility exists that such 
assistance would aid in substantiating his claim.  In the 
case of a claim for compensation benefits, the duty to assist 
also includes obtaining the veteran's service medical records 
and other records pertaining to service, records of relevant 
treatment at VA facilities, and any other relevant records 
held by any Federal department or agency identified by the 
veteran.  If VA is unable to obtain records identified by the 
veteran, VA must notify him of the identity of the records 
that were not obtained, explain the efforts taken to obtain 
the records, and describe any further action to be taken.  

Moreover, in the case of a claim for disability compensation, 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion if such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §§ 5103 and 5103A (West Supp. 2001).  These 
provisions apply to all claims filed on or after the date of 
enactment of the statute, or filed before the date of 
enactment and not yet final as of that date.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001).

The record reflects that the RO has obtained the veteran's 
service medical records, that the veteran underwent several 
VA examinations, and that he testified at a Board hearing in 
November 2001.  

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of his claim under the 
VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  Further, the Board notes that the RO made reasonable 
efforts to obtain relevant records identified by the veteran 
and, in fact, it appears that all evidence identified by the 
veteran relevant to the claim has been associated with the 
claims file.  Next, the veteran underwent two VA 
examinations, which specifically addressed the claim on 
appeal.  In addition, the veteran requested and received a 
hearing before the Board.  Therefore, the Board finds that 
the mandates of the VCAA have been satisfied.

Given that the actions by the RO reflect compliance with the 
newly enacted notification and duty-to-assist provisions, the 
Board finds that the veteran is not prejudiced by the Board's 
adjudication of this claim without remand to the RO.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The Board therefore finds that disposition 
of this claim at this time is appropriate.

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established by a showing that the 
veteran currently suffers from a disorder that is 
attributable to disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.  § 3.303(d).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp. 2001).

Background.  Service medical records reveal that the veteran 
complained of pain in the arch of his right foot in August 
1977 after going to the gym or walking barefoot.  In November 
1977 he complained of pain in the bottom of his left foot 
after playing basketball, and was treated with ace bandages 
and heat.  In January 1978 he complained of pain on the 
bottoms of his feet.  The impression was possible fallen 
arches, or pes planus.  He was given arch supports.  On his 
June 1978 separation examination his feet were found to be 
normal.  The veteran checked off foot troubles on his medical 
history, and the examiner noted this as a history of plantar 
fasciitis, left foot.

The veteran filed a claim in August 1978 for service 
connection for foot problems, described as an injury to the 
left ankle and arch problems.

In a September 1978 VA examination, the examiner noted dorsal 
pedal pulses, and  knee and ankle jerks were normal and equal 
bilaterally.  Ankles dorsiflexed and plantar flexed without 
hesitation, pain, or discomfort.  The contours of both ankles 
were smooth, equal, normal, with no abnormalities noted.  
When questioned about his left ankle injury he said, "well 
it hurts at times."  He further stated that it did not hurt 
right now.  He had no history of swelling in either ankle.  
He walked on the heels and toes of both feet without 
discomfort or limp.  The longitudinal and transverse anterior 
arches of both feet were equal and normal with no 
exaggeration, flattening, or lessening of the arches.  
Plantar muscles and fasciae were both normal.  X-rays  
revealed no residual deformity of the left ankle indicative 
of an old or recent fracture.  There were slight productive 
changes at the anterior margin of the distal articular 
surface of the tibia.  The examiner noted that no foot 
disorder was found by examination.
Subsequently by rating action in September 1978, service 
connection was denied for a foot disorder, described as 
residuals of a left ankle injury and pes planus.  The veteran 
was notified that month and did not appeal that rating 
action.  It is now final.

The veteran filed a new claim for a bilateral foot disorder 
in January 1998.  The medical evidence submitted by the 
veteran in support of his claim consisted of treatment 
records and diagnoses of plantar fasciitis, bilateral.   

In a May 1998 VA examination, the examiner noted complaints 
of left ankle and bilateral foot problems in service.  Over 
the years the veteran has had pain on an intermittent basis.  
He previously sought orthopedic attention in the 1980's but 
it was uncertain as to any particular diagnosis.  He 
continued to have pain during periods of prolonged weight 
bearing.  He described pain in the arches of both feet which 
was chronic, and intermittent pain in his heel pads upon 
first arising in the morning.  

The examiner noted the veteran moved with an unremarkable 
gait pattern.  The ankles revealed no obvious redness, heat, 
or swelling.  Ankles dorsiflexed and plantar flexed without 
pain. There was no more than slight tenderness to palpation 
over the medial aspect of the right ankle.  No other 
tenderness was noted in the ankles or feet.  In particular, 
there was no tenderness over the arch region of either foot, 
or the heel pad regions, and no evidence of callous formation 
on the plantar aspects of either foot.  He walked on the 
heels and toes of both feet, and could squat and arise.  
There were palpable pulses in his feet.  X-rays revealed no 
soft tissue, bony or joint abnormalities of either foot or 
ankle bilaterally.  The impression was subjective complaints 
of recurrent bilateral foot and ankle pain, uncertain 
etiology.  Asymptomatic at time of examination.

By rating decision in May 1998, service connection for a 
bilateral foot disorder was denied.  In its determination the 
RO noted that the veteran's feet were asymptomatic in the May 
1998 VA examination.  The RO also noted the previous 
September 1978 rating decision denying service connection for 
pes planus.  The RO noted that the veteran submitted medical 
evidence from his podiatrist which diagnosed calcaneal 
bursitis/plantar fasciitis secondary to plantar spur, talipes 
calcanovarus.   

A personal hearing was held at the RO in September 1999.  The 
veteran in essence testified to foot pain in the arch area 
and ankles in service.  He was diagnosed with bilateral pes 
planus by a podiatrist, treated with heat and ace bandages, 
and told to wear tennis shoes.  He was later fitted with arch 
supports and uses arch supports to the present time.  He 
later bought over the counter arch supports until about 2 1/2 
years ago when he began treatment at the Feet First Podiatry 
Clinic.  He works for the Postal Service loading trucks, but 
has been on permanent light duty because his feet are sore.  
He has had recent surgery on his feet.  Since the surgery, he 
has not had pain in his arches or ankles, but has pain in 
other parts of his feet.  He can walk about a block or two 
before he starts feeling pain.  He gives himself paraffin 
baths and rubs his feet down at home, but takes no medication 
for his feet.

A Board hearing was held in November 2001 at the RO.  In 
essence, the veteran offered similar testimony.  He could 
walk possibly a mile and stand for 2 to 3 hours before 
experiencing pain in his feet.  While he did not recall any 
specific foot injury, he noted that he had been airborne and 
had jumped in service.  He also was a cook and stayed on his 
feet constantly.  The surgery on his feet was to partially 
cut the tendons that supported his arches to ease the 
pressure on his arches.  Since the operation the pain in his 
arches and heels have more or less been alleviated.  

The file contains copies of the service and private medical 
records.  The private medical records date from May 1997 when 
the veteran first began post service treatment for his 
bilateral foot condition, described as plantar fasciitis due 
to talipes calcanovarus, at the Feet First Podiatry Clinic.  
There are no earlier treatment records for a foot disorder 
post service. 

There is a surgical record dated December 1998 for a 
fasciectomy with heel spur removal bilateral feet.


The file also contains a buddy statement from another 
serviceman who remembered when the veteran first began having 
foot problems in service, and to the present time.

Analysis.  The veteran was currently diagnosed with a 
bilateral plantar fasciitis for which he underwent a 
bilateral plantar fasciola release procedure in December 
1998.  A review of his service medical records does not 
indicate any plantar fasciitis in service.  In his June 1978 
separation examination he checked off foot troubles on his 
medical history.  The examiner while finding his feet normal 
at separation, noted the reported history of foot troubles 
and described it as plantar fasciitis.

A bilateral foot disorder, diagnosed as plantar fasciitis is 
not shown post service until May 1997, 19 years post service.  
In addition a VA examination in September 1978 found his feet 
to be normal bilaterally.  In fact the examiner specifically 
noted that the plantar muscles and faciae were normal.  
Hence, there is no medical evidence reflective of a bilateral 
foot disorder immediately post service and until 19 years 
later.  (The Board notes that the May 1998 VA examination 
found his feet to be asymptomatic bilaterally.)  

As such, there is no persuasive medical evidence or medical 
opinion, based on review of the record and examination of the 
veteran, of a nexus or link between the veteran's current 
diagnosed bilateral foot disorder described as plantar 
fasciitis, and a disease or injury noted in service.  

The Board has considered the veteran's statements, as well as 
the buddy statement from a fellow serviceman.  Although these 
statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability as he, or his friend 
have not been shown to have the qualifications to render such 
opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller 
v. Derwinski, 2 Vet. App. 578, 580 (1992).  The veteran's 
assertions are not deemed to be credible in light of the 
other objective evidence of record showing no continuing 
findings indicative of a chronic bilateral foot disorder.

Given the medical evidence the Board finds that the veteran's 
currently diagnosed bilateral foot disorder, described as 
plantar fasciitis was not incurred in or aggravated by his 
active duty service.  In reaching this conclusion, the Board 
has considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

ORDER

Service connection for a bilateral foot disorder, described 
as plantar fasciitis is denied.




		
	M. W.  GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

